DETAILED ACTION
Status of Application
	Claims 1-30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2022 and approved on 10/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,253,474 and US Patent 11,450,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Examiner acknowledges applicant’s response and filing of the terminal disclaimers to expedite the prosecution of the application after examiner indicated that claims 1-30 are free of the art. However, upon further search and consideration, examiner now relies on the Ritter et al. (US 20190365732 A1) reference.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 20190365732 A1) hereinafter Ritter.
	Regarding claims 1-30, Ritter is drawn to a pharmaceutical composition of an amlodipine salt and methods for use (abstract and claims 1-19).
 	Ritter discloses a composition comprising an amlodipine salt, in an appropriate preparation for topical administration. Also provided is a topical pharmaceutical gel composition comprising an amlodipine salt and a carrier. [0023]
 	Ritter discloses about 0.01-1% w/w of amlodipine besylate [0035], about 5-75 w/w of at least one glycol solvent [0036], and about 5-75% w/w of glycerin [0038].
 	Ritter discloses methods for the treatment of a disease comprising topically applying a topical pharmaceutical gel composition described herein to a skin surface of a patient in need thereof [0056]. Ritter discloses amlodipine is indicated for the treatment of hypertension to lower blood pressure, symptomatic treatment of chronic stable angina, confirmed or suspected vasospastic angina and to reduce the risk of hospitalization for angina and to reduce the risk of a coronary revascularization procedure [0072].
	Ritter does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ritter, to arrive at the instant invention. 
	One of ordinary skill in the art would have been motivated to do so because Ritter discloses all the required ingredients and for the same purpose of treating disease, a composition comprising amlodipine salt and methods for its use (abstract).  Ritter discloses about 0.01-1% w/w of amlodipine besylate [0035] which overlaps with the claimed range of about 0.08% to about 0.18%. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615